112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Julius Randolph Blaine JOHNSON, Appellant,v.David JOHNSON;  Will Tannehill;  On-Guard, Inc.;  DavidFischer;  Mark Magnuson, Appellees,MINNESOTA INN, INC.;  Susan Sletten;  Steven Otteson;  JohnLaux;  Don Omodt, Defendants.
No. 96-3047.
United States Court of Appeals, Eighth Circuit.
Submitted April 29, 1997.Filed May 2, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Julius Randolph Blaine Johnson, a federal prisoner, brought a 42 U.S.C. § 1983 action against a security company and four of its employees, alleging a violation of his Fourth Amendment rights when two of the employees stopped and searched his person and car in a motel parking lot.  The district court1 granted summary judgment in favor of defendants, concluding that Johnson was collaterally estopped from litigating the issue, based on a determination in a prior criminal case that the search by these private parties did not implicate the Fourth Amendment.


2
After de novo review of the record before the district court, see Earnest v. Courtney, 64 F.3d 365, 366-67 (8th Cir.1995) (per curiam), we conclude that the district court's grant of summary judgment, based on collateral estoppel, was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B. We deny Johnson's motions for appointment of counsel, and for leave to file an addendum and to submit documents outside the record.



1
 The HONORABLE PAUL A. MAGNUSON, Chief Judge, United States District Court for the District of Minnesota, adopting the report and recommendation of the HONORABLE RAYMOND L. ERICKSON, United States Magistrate Judge for the District of Minnesota